          Case 1:18-cv-01551-PLF Document 177 Filed 10/30/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
    LUCAS CALIXTO, et al.,                         )
                                                   )
                            Plaintiffs,            )
                                                   )
    v.                                             )      Case No. 1:18-cv-01551-PLF
                                                   )
                                                   )
    UNITED STATES DEPARTMENT OF
                                                   )
    THE ARMY, et al.,
                                                   )
                                                   )
                            Defendants.
                                                   )


                        JOINT MOTION FOR EXTENSION OF TIME

         Plaintiffs and Defendants, by and through undersigned counsel and pursuant to Federal

Rule of Civil Procedure 6(b)(1)(A), respectfully request that Plaintiffs’ time for submitting an

amended complaint, accompanied by motion pursuant to Federal Rule of Civil Procedure 15(a)(2),

if necessary, be extended to November 25, 2020. The filing currently is due by November 4, 2020.

         The parties submit that good cause exists for this extension for the same reasons articulated

in the prior extension requests that were granted by Minute Orders on September 4, September 18,

and October 9, 2020.1       In short, since September 1, 2020, the parties – including agency

representatives – actively have been engaged in discussions concerning the claims in this case,

including regular exchanges of information by email and phone conversations. The parties feel




1
        Those orders extended the deadline from September 8 to September 22, from September
22 to October 13, and from October 13 to November 4. For the first extension, an extension motion
was filed on September 3, 2020 and can be found at docket entry 173. For the second extension,
the previously-assigned judge, Judge Huvelle, entered the Minute Order following a telephone
conference with the parties’ counsel. For the third extension, an extension motion was filed on
October 9, 2020 and can be found at docket entry 176.


                                                   1
         Case 1:18-cv-01551-PLF Document 177 Filed 10/30/20 Page 2 of 3




that their discussions remain productive and will result in, at a minimum, a valuable clarification

of the issues and positions prior to amendment and could result in a narrowing of those issues.

       The request for a three-week extension is based on Defendants’ estimation that by

November 18, 2020, they can (a) gather and share information on Defendants’ position concerning

the issues that remain for party discussion, and (b) if complaint amendment remains necessary,

inform Plaintiffs of Defendants’ position on consent for amendment. Further, Plaintiffs estimate

that one week will be adequate to (a) share that information with the Plaintiffs and potential

plaintiffs, (b) provide each individual the opportunity to consult with individual counsel including

immigration counsel, and (c) finalize the complaint amendment (if proceeding with the matter

remains necessary).

       In order to facilitate those continuing discussions and amendments to the complaint (if

necessary), the parties respectfully request that the Court grant this Joint Motion.

Dated: October 30, 2020                       /s/ Jennifer M. Wollenberg
                                              Jennifer M. Wollenberg (D.C. Bar No. 494895)
                                              Douglas W. Baruch (D.C. Bar No. 414354)
                                              Kayla S. Kaplan (D.C. Bar No. 996635)
                                              Neaha P. Raol (D.C. Bar No. 1005816)
                                              Morgan, Lewis & Bockius, LLP
                                              1111 Pennsylvania Ave., NW
                                              Washington, D.C. 20004-2541
                                              T: 202.739.3000
                                              jennifer.wollenberg@morganlewis.com
                                              douglas.baruch@morganlewis.com

                                              Counsel for Plaintiffs




                                                  2
Case 1:18-cv-01551-PLF Document 177 Filed 10/30/20 Page 3 of 3




                            MICHAEL R. SHERWIN
                            Acting United States Attorney

                            DANIEL F. VAN HORN, D.C. Bar # 924092
                            Chief, Civil Division

                            /s/ Sean P. Mahard
                            SEAN P. MAHARD, CT Bar # 436524
                            Special Assistant United States Attorney
                            United States Attorney’s Office
                            Civil Division
                            555 4th Street, N.W.
                            Washington, D.C. 20530
                            (202) 252-2574
                            sean.mahard@usdoj.gov

                            Counsel for Defendants




                               3
         Case 1:18-cv-01551-PLF Document 177-1 Filed 10/30/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                 )
 LUCAS CALIXTO, et al.,                          )
                                                 )
                           Plaintiffs,           )
                                                 )
 v.                                              )      Case No. 1:18-cv-01551-PLF
                                                 )
                                                 )
 UNITED STATES DEPARTMENT OF
                                                 )
 THE ARMY, et al.,
                                                 )
                                                 )
                           Defendants.
                                                 )


                                     [PROPOSED] ORDER

         Having considered the Joint Motion for Extension of Time filed on October 30, 2020, it is

hereby

         ORDERED that Plaintiffs shall file an amended complaint, either with Defendants’

consent or accompanied by a motion pursuant to Federal Rule of Civil Procedure 15(a)(2), on or

before November 25, 2020.



Dated: ______________
                                              U.S.D.J. Paul L. Friedman




                                                 1
